DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks Made in an Amendment filed on 12 November 2021.
Claims 1, 3, 6, 8 – 11, and 14 – 25 are pending.  Claims 2, 4 – 5, 7, and 12 – 13 are cancelled by Applicant.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jennel (WO 97/01283), in view of Daigle et al. (G.B. 2157140), hereinafter Daigle. 
[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: connector][AltContent: rect]
    PNG
    media_image1.png
    429
    534
    media_image1.png
    Greyscale

Regarding claim 1, Jennel discloses an arrangement for packaging a liquid consumable product in a package, the arrangement comprising: 
	an infeed (A, annotated fig. 1) configured to provide prepared packaging material (Pg. 5, ll. 23 – 25 – “packaging material 54”) including a first side (shown in fig. 1 as the top side of the packaging material) and a second side (shown in fig. 2 as the bottom side of the packaging material), wherein the second side is configured to be in contact with the liquid consumable product (Since the element “the liquid consumable product” is not a positively recited claim element, the limitation “configured to be in contact with the liquid consumable product” is interpreted as a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention 
	a digital printing system (50, fig. 2) coupled to the infeed (A) and configured to print at least one color onto at least a portion of the first side of the prepared packaging material (Pg. 6, ll. 4 – 9); 
	a packaging machine (58, fig. 1) coupled to an outfeed (B, annotated fig. 2) of the digital printing system (50) and configured to provide the package from said prepared packaging material (Pg. 5, ll. 27 – 29), said package configured to be filled with the liquid consumable product (Since the element “the liquid consumable product” is not a positively recited claim element, the limitation “configured to be in filled with the liquid consumable product” is interpreted as a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, pg. 5, ll. 27 – 29 describes the invention of Jennel having a form-fill-seal machine 58 such that the packaging material is formed into a container, filled with a product, and sealed); and 
	a curing device (68, fig. 2) configured to finalize polymerization of ink used in the digital printing system to print the at least one color onto the at least the portion of the first side of the prepared packaging material (Pg. 3, ll. 17 – 19), the curing device (68) comprising an low voltage electron beam device, wherein the low voltage electron beam 
	wherein the digital printing system (50) is arranged with respect to the packaging machine (58) such that contact between the first side of the prepared packaging material and a portion of the second side of the prepared packaging material is avoided during transport of the prepared packaging material from the digital printing system to the packaging machine (Fig. 1 shows the prepared packaging material leaving the printing apparatus 50 and immediately entering the form-fill-seal machine 58 without bending/folding of the prepared packaging material such that contact between the top side of the prepared packaging material and the bottom side of the prepared packaging material is avoided during transport of the packaging material from the digital apparatus 50 to the form-fill-seal machine 58).

	Jennel does not explicitly disclose the curing device is configured to sterilize the first side and the second side of the prepared packaging material.
	However, Daigle teaches a curing device (apparatus of fig. 1) configured to sterilize both of the first side and the second side (top and bottom side of 12, fig. 3) of the prepared packaging material (12, fig. 3) (pg. 1, Il. 15 — 25).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the curing device, as disclosed by Jennel, with a curing device configured to sterilize both of the first side and the second side of the prepared packaging material, as taught by Daigle, with the motivation to kill a substantial portion of living organisms on the prepared packaging 

Regarding claim 10, Jenner, as modified by Daigle, discloses the invention as recited in claim 1.
	Jenner further discloses the packaging machine (D, annotated fig. 2) comprises a filling machine selected from the group consisting of: a filling machine for web based packaging material (Fig. 1 shows the web of packaging material entering form-fill-seal machine 58 inferring that form-fill-seal machine 58 is a filling machine for a web base packaging material); a filling machine for sheet based packaging material; a web based tube filling machine; and a tube based filling machine.	

Regarding claim 15, Jenner, as modified by Daigle, discloses the invention as recited in claim 1.
	Jennel further discloses the arrangement is placed in a food handling environment (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 21, Jenner discloses a system for packaging a liquid consumable product in a package, the system comprising: 

a digital printing system (50, fig. 2) coupled to the infeed (A) and configured to print at least a portion of the first side of the packaging material (Pg. 6, ll. 4 – 9);
a packaging machine (58, fig. 1) coupled to an outfeed (B, annotated fig. 2) of the digital printing system (50) and configured to provide the package from said packaging material (Pg. 5, ll. 27 – 29), said package configured to be filled with the liquid consumable product (Since the element “the liquid consumable product” is not a positively recited claim element, the limitation “configured to be in filled with the liquid consumable product” is interpreted as a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If 
a curing device (68, fig. 2) configured to finalize polymerization of ink used in the digital printing system to print on the at least the portion of the first side of the packaging material (Pg. 3, ll. 17 – 19), the curing device (68) comprising an electron beam device, wherein the electron beam device is arranged and configured to cure the ink on the first side of the packaging material (Pg. 3, ll. 17 – 19 and pg. 6, ll. 9 – 12);

	Jennel does not explicitly disclose the curing device is configured to sterilize the first side and the second side of the prepared packaging material.
	However, Daigle teaches a curing device (apparatus of fig. 1) configured to sterilize both of the first side and the second side (top and bottom side of 12, fig. 3) of the prepared packaging material (12, fig. 3) (pg. 1, Il. 15 — 25).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the curing device, as disclosed by Jennel, with a curing device configured to sterilize both of the first side and the second side of the prepared packaging material, as taught by Daigle, with the motivation to kill a substantial portion of living organisms on the prepared packaging material to ensure contents within a package made from the prepared packaging material does not spoil (pg. 1, Il. 15 — 25).	

Regarding claim 25, Jenner, as modified by Daigle, discloses the invention as recited in claim 1.
Jenner further discloses the digital printing system (50) is arranged with respect to the packaging machine (58) such that contact between the first side of the prepared packaging material and a portion of the second side of the prepared packaging material is avoided during transport of the prepared packaging material from the digital printing system to the packaging machine (Fig. 1 shows the prepared packaging material leaving the printing apparatus 50 and immediately entering the form-fill-seal machine 58 without bending/folding of the prepared packaging material such that contact between the top side of the prepared packaging material and the bottom side of the prepared packaging material is avoided during transport of the packaging material from the digital apparatus 50 to the form-fill-seal machine 58).

Claims 3, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jennel (WO 97/01283), in view of Daigle et al. (G.B. 2157140), hereinafter Daigle, in further view of Lykowski et al. (US 2014/0274629 A1), hereinafter Lykowski.

    PNG
    media_image2.png
    514
    447
    media_image2.png
    Greyscale
[AltContent: rect][AltContent: connector][AltContent: textbox (A)][AltContent: textbox (Lykowski et al. (U.S. 2014/0274629 A1) – Annotated fig. 2)][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: rect][AltContent: connector][AltContent: textbox (D`												`						)]
Regarding claim 3, Jennel, as modified by Daigle, discloses the invention as recited in claim 1.
	Jennel, as modified by Daigle, do not explicitly disclose the infeed  comprises at least two reels and a splicing unit configured to splice an end portion of a first packaging material from a first one of the at least two reels to a start portion of a second packaging material from a second one of the at least two reels to form said prepared packaging material.
	Lykowski teaches the infeed (A, annotated fig. 2) comprises at least two reels (32, 34, fig. 2) and a splicing unit (36, fig. 2) configured to splice an end portion of a first packaging material (22A, fig. 2) from a first one of the at least two reels to a start portion 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the infeed, as disclosed by Jennel, with the infeed  comprises at least two reels and a splicing unit configured to splice an end portion of a first packaging material from a first one of the at least two reels to a start portion of a second packaging material from a second one of the at least two reels to form said prepared packaging material, as taught by Lykowski, with the motivation to quickly change the rolls of packaging material when the first packaging material on the first reel is low so that production loss during the changing of the rolls of packaging material is kept to a minimum.

Regarding claim 16, Jennel discloses an arrangement configured to package a liquid consumable product in a package, the arrangement comprising: 
an infeed (A, annotated fig. 1) configured to provide packaging material (Pg. 5, ll. 23 – 25 – “packaging material 54”) having a first side (shown in fig. 1 as the top side of the packaging material) and a second side (shown in fig. 2 as the bottom side of the packaging material), wherein the second side is configured to be in contact with the liquid consumable product (Since the element “the liquid consumable product” is not a positively recited claim element, the limitation “configured to be in contact with the liquid consumable product” is interpreted as a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention 
a digital printing system (50, fig. 2) coupled to the infeed (A) and configured to print at least one color onto at least a portion of the first side of the packaging material (Pg. 6, ll. 4 – 9); 
a packaging machine (58, fig. 1) coupled to an outfeed (B, annotated fig. 2) of the digital printing system (50) and configured to provide the package from said packaging material (Pg. 5, ll. 27 – 29), said package configured to be filled with the liquid consumable product (Since the element “the liquid consumable product” is not a positively recited claim element, the limitation “configured to be in filled with the liquid consumable product” is interpreted as a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, pg. 5, ll. 27 – 29 describes the invention of Jennel having a form-fill-seal machine 58 such that the packaging material is formed into a container, filled with a product, and sealed); and
a curing device (68, fig. 2) configured to finalize polymerization of ink used in the digital printing system to print the at least one color onto the at least the portion of the first side of the packaging material (Pg. 3, ll. 17 – 19 and pg. 6, ll. 4 – 12), the curing device (68) comprising an electron beam device, wherein the electron beam device is arranged 

	Jennel does not explicitly disclose the curing device is configured to sterilize the first side and the second side of the prepared packaging material.
	However, Daigle teaches a curing device (apparatus of fig. 1) configured to sterilize both of the first side and the second side (top and bottom side of 12, fig. 3) of the prepared packaging material (12, fig. 3) (pg. 1, Il. 15 — 25).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the curing device, as disclosed by Jennel, with a curing device configured to sterilize both of the first side and the second side of the prepared packaging material, as taught by Daigle, with the motivation to kill a substantial portion of living organisms on the prepared packaging material to ensure contents within a package made from the prepared packaging material does not spoil (pg. 1, Il. 15 — 25).
	 
	Jennel, as modified by Daigle, does not explicitly disclose the packaging machine is arranged such that contact between one or more parts of the packaging machine that are in contact with the first side of the packaging material and the second side of the packaging material is avoided during operation of the packaging machine.
	However, Lykowski teaches the packaging machine (D, annotated fig. 2) is arranged such that contact between one or more parts (80, 82, 84, 86, fig. 2) of the packaging machine (D) that are in contact with the first side (side B of 22, annotated fig. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement configured to package a liquid consumable product in a package, as disclosed by Jennel, as modified by Daigle, with the packaging machine is arranged such that contact between one or more parts of the packaging machine that are in contact with the first side of the packaging material and the second side of the packaging material is avoided during operation of the packaging machine, as taught by Lykowski, with the motivation to ensure the second side of the packaging material that will be in contact with the product is free from possible contamination from the machinery of the packaging machine.

Regarding claim 24, Jennel, as modified by Daigle, discloses the invention as recited in claim 21.
	Jennel, as modified by Daigle, does not explicitly disclose the packaging machine is arranged such that contact between one or more parts of the packaging machine that are in contact with the first side of the packaging material and the second side of the packaging material is avoided during operation of the packaging machine.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement configured to package a liquid consumable product in a package, as disclosed by Jennel, as modified by Daigle, with the packaging machine is arranged such that contact between one or more parts of the packaging machine that are in contact with the first side of the packaging material and the second side of the packaging material is avoided during operation of the packaging machine, as taught by Lykowski, with the motivation to ensure the second side of the packaging material that will be in contact with the product is free from possible contamination from the machinery of the packaging machine.


    PNG
    media_image4.png
    643
    428
    media_image4.png
    Greyscale
[AltContent: textbox (Benedetti et al. (US 2010/0016137 A1) – Annotated fig. 5)]
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jennel (WO 97/01283), in view of Daigle et al. (G.B. 2157140), hereinafter Daigle, in further view of Benedetti et al. (US 2010/0016137 A1), hereinafter Benedetti.

Regarding claim 6, Jennel, as modified by Daigle, discloses the invention as recited in claim 1.
Jennel, as modified by Diagle, does not explicitly disclose the digital printing system is configured to print a marking on the first side of the prepared packaging material, wherein said marking is configured to be read by the packaging machine during operation.
	Benedetti teaches the digital printing system (8, 50, fig. 5) is configured to print a marking on the first side of the prepared packaging material ([0046]), wherein said marking is configured to be read by the packaging machine during operation ([0070] and 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the digital printing system, as disclosed by Jennel, with the digital printing system is configured to print a marking on the first side of the prepared packaging material, wherein said marking is configured to be read by the packaging machine during operation, as taught by Benedetti, with the motivation to synchronize one or more operation on the web packaging material based on the markings printed by the digital printing system ([0019]).

Claims 8, 9, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jennel (WO 97/01283), in view of Daigle et al. (G.B. 2157140), hereinafter Daigle, in further view of Arimura (US 9,409,430 B2).

    PNG
    media_image6.png
    258
    466
    media_image6.png
    Greyscale

[AltContent: textbox (Arimura (US 9,409,430 B2) – Annotated fig. 2)]


Regarding claim 8, Jennel, as modified by Daigle, discloses the invention as recited in claim 1.
	Jennel, as modified by Daigle, does not explicitly disclose a digital printing system comprises an encapsulated area positioned adjacent to the first side of the packaging material and configured to prevent migration of substances on the first side of the packaging material outside of the encapsulated area.
	However, Arimura teaches a digital printing system (3, fig. 2) comprises an encapsulated area (Area between head unit 21 and conveyor 2/suction fan 17, fig. 2) positioned adjacent to the first side of the packaging material (Fig. 2 shows the top side or first side of paper P adjacent to head unit 21 when within the area between head unit 21 and conveyor 2/suction fan 17) and configured to prevent migration of substances on the first side of the packaging material outside of the encapsulated area (Col. 3, ll. 31 – 35 describes sheet suction fan 17 generates negative pressure at the belt holes of conveyor 2 so that sheets P are held on the transfer belt 11.  Thus, the printing unit 3 prevents the migration of the packaging material and likewise the substances (i.e., ink) attached to the top surface of the packaging material).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the digital printing system, as disclosed by Jennel, as modified by Daigle, with a digital printing system comprises an encapsulated area positioned adjacent to the first side of the packaging material and configured to prevent migration of substances on the first side of the packaging material outside of the encapsulated area, as taught by Arimura, with the 

Regarding claim 9, Lykowski, as modified by Daigle, discloses the invention as recited in claim 8.
	Lykowski, as modified by Daigle, does not explicitly disclose said encapsulated area is provided with a gas flow wherein the gas flow is configured to provide elevated negative pressure in the encapsulated area that is lower than the pressure outside the encapsulated area to prevent said migration of the substances on the first side of the prepared packaging material outside of the encapsulated area.
	However, Arimura teaches said encapsulated area (Area between head unit 21 and conveyor 2/suction fan 17, fig. 2) is provided with a gas flow, wherein the gas flow is configured to provide elevated negative pressure in the encapsulated area that is lower than the pressure outside the encapsulated area to prevent said migration of the substances on the first side of the prepared packaging material outside of the encapsulated area (Col. 3, ll. 31 – 35 describes sheet suction fan 17 generates negative pressure at the belt holes of conveyor 2 so that sheets P are held on the transfer belt 11.  Thus, the printing unit 3 prevents the migration of the packaging material and likewise the substances (i.e., ink) attached to the top surface of the packaging material).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the digital printing system, as disclosed by Jennel, as modified by Daigle, with said encapsulated area is provided with a gas flow wherein the gas flow is configured to provide elevated negative  to prevent said migration of the substances on the first side of the prepared packaging material outside of the encapsulated area, as taught by Arimura, with the motivation to prevent movement of the packaging material during the printing process to ensure the proper printing.

Regarding claim 22, Jennel, as modified by Daigle, discloses the invention as recited in claim 21.
	Jennel, as modified by Daigle, does not explicitly disclose a digital printing system comprises an encapsulated area positioned adjacent to the first side of the packaging material and configured to prevent migration of substances on the first side of the packaging material outside of the encapsulated area.
	However, Arimura teaches a digital printing system (3, fig. 2) comprises an encapsulated area (Area between head unit 21 and conveyor 2/suction fan 17, fig. 2) positioned adjacent to the first side of the packaging material (Fig. 2 shows the top side or first side of paper P adjacent to head unit 21 when within the area between head unit 21 and conveyor 2/suction fan 17) and configured to prevent migration of substances on the first side of the packaging material outside of the encapsulated area (Col. 3, ll. 31 – 35 describes sheet suction fan 17 generates negative pressure at the belt holes of conveyor 2 so that sheets P are held on the transfer belt 11.  Thus, the printing unit 3 prevents the migration of the packaging material and likewise the substances (i.e., ink) attached to the top surface of the packaging material).


Regarding claim 23, Lykowski, as modified by Daigle, discloses the invention as recited in claim 22.
	Lykowski, as modified by Daigle, does not explicitly disclose said encapsulated area is provided with a gas flow, wherein the gas flow is configured to provide elevated negative pressure in the encapsulated area that is lower than the pressure outside the encapsulated area to prevent said migration of the substances on the first side of the prepared packaging material outside of the encapsulated area.
	However, Arimura teaches said encapsulated area (Area between head unit 21 and conveyor 2/suction fan 17, fig. 2) is provided with a gas flow, wherein the gas flow is configured to provide elevated negative pressure in the encapsulated area that is lower than the pressure outside the encapsulated area to prevent said migration of the substances on the first side of the prepared packaging material outside of the encapsulated area (Col. 3, ll. 31 – 35 describes sheet suction fan 17 generates negative pressure at the belt holes of conveyor 2 so that sheets P are held on the transfer belt 11.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the digital printing system, as disclosed by Jennel, as modified by Daigle, with said encapsulated area is provided with a gas flow wherein the gas flow is configured to provide elevated negative pressure in the encapsulated area that is lower than the pressure outside the encapsulated area to prevent said migration of the substances on the first side of the prepared packaging material outside of the encapsulated area, as taught by Arimura, with the motivation to prevent movement of the packaging material during the printing process to ensure the proper printing.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jennel (WO 97/01283), in view of Daigle et al. (G.B. 2157140), hereinafter Daigle, in further view of Gentine et al. (US 6,416,798 B1), hereinafter Gentine.

[AltContent: textbox (A)][AltContent: rect]
    PNG
    media_image7.png
    477
    483
    media_image7.png
    Greyscale

Regarding claim 14, Jennel, as modified by Daigle, discloses the invention as recited in claim 1.
	Jennel, as modified by Daigle, does not explicitly discloses a package material buffer between the digital printing system and the packaging machine, the package material buffer configured to compensate for speed fluctuations in the packaging machine and/or synchronize a position of the prepared packaging material with the packaging machine.
	However, Gentine teaches a package material buffer (18, fig. 1) between the digital printing system (22, fig. 1) and the packaging machine (A, annotated fig. 1), the package material buffer (18) configured to compensate for speed fluctuations in the packaging machine and/or synchronize a position of the prepared packaging material with the packaging machine (Col. 3, ll. 24 – 30).


[AltContent: textbox (Branca et al. (U.S. 2015/0290926 A1) – Annotated fig. 3												`						)]Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jennel (WO 97/01283), in view of Daigle et al. (G.B. 2157140), hereinafter Daigle, in further view of Lykowski et al. (US 2014/0274629 A1), hereinafter Lykowski, in further view of Branca et al. (U.S. 2015/0290926 A1), hereinafter Branca.

Regarding claim 11, Jennel, as modified by Daigle, as further modified by Lykowski, discloses the invention as recited in claim 1.
	Jennel, as modified by Daigle, does not explicitly disclose a splicing unit configured to splice together packaging material from two reels  to form the prepared packaging material wherein the splicing unit is further configured to splice the prepared packaging material from the digital printing system to the packaging material from the two reels.
	Lykowski, teaches a splicing unit (36, fig. 2) configured to splice together packaging material (22A, 24A, fig. 2) from two reels (32, 34, fig. 2) to form the prepared packaging material (22, fig. 2) wherein the splicing unit (36) is further configured to splice the prepared packaging material (22) from the digital printing system to the packaging material (22A, 24A) from the two reels (32, 34) (It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.  [0017], ll. 1 – 2 states the prepared packaging material can have indicia pre-preprinted wherein the Examiner deems “pre-printed” to indicate the prepared packaging material is from the printing system and the Examiner further deems splicing unit 36 has the ability to perform splicing with prepared packaging material with pre-printed indicia from the printing system).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the digital printing system, as disclosed by Jennel, as modified by Diagle, as further modified by Lykowski, with a splicing unit configured to splice together packaging material from two reels  to form the prepared packaging material wherein the splicing unit is further configured to 

	Jennel, as modified by Daigle, as further modified by Lykowski, does not explicitly disclose a bypass configured to feed in the prepared packaging material from the digital printing system to the splicing unit.
	However, Branca teaches a bypass (apparatus of fig. 3) configured to feed in the prepared packaging material (E, annotated fig. 3) from the digital printing system (81, 82, 83, fig. 3) to the splicing unit (43, fig. 3). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the digital printing system, as disclosed by Jennel, as modified by Daigle, as further modified by Lykowski, with a bypass configured to feed in the prepared packaging material from the digital printing system to the splicing unit, as taught by Branca, with the motivation to create pre-printed prepared packaging material and to be able to continue operations if the printer system is offline by using the pre-printed prepared packaging material.

Claim 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jennel (WO 97/01283), in view of Daigle et al. (G.B. 2157140), hereinafter Daigle, in further view of Lykowski et al. (US 2014/0274629 A1), hereinafter Lykowski, in further view of Arimura (US 9,409,430 B2).

Regarding claim 17, Jennel, as modified by Daigle, as further modified by Lykowski, discloses the invention as recited in claim 16.
	Jennel, as modified by Daigle, as further modified by Lykowski, does not explicitly disclose a digital printing system comprises an encapsulated area positioned adjacent to the first side of the packaging material and configured to prevent migration of substances on the first side of the packaging material outside of the encapsulated area.
	However, Arimura teaches a digital printing system (3, fig. 2) comprises an encapsulated area (Area between head unit 21 and conveyor 2/suction fan 17, fig. 2) positioned adjacent to the first side of the packaging material (Fig. 2 shows the top side or first side of paper P adjacent to head unit 21 when within the area between head unit 21 and conveyor 2/suction fan 17) and configured to prevent migration of substances on the first side of the packaging material outside of the encapsulated area (Col. 3, ll. 31 – 35 describes sheet suction fan 17 generates negative pressure at the belt holes of conveyor 2 so that sheets P are held on the transfer belt 11.  Thus, the printing unit 3 prevents the migration of the packaging material and likewise the substances (i.e., ink) attached to the top surface of the packaging material).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the digital printing system, as disclosed by Jennel, as modified by Daigle, as further modified by Lykowski, with a digital printing system comprises an encapsulated area positioned adjacent to the first side of the packaging material and configured to prevent migration of substances on the first side of the packaging material outside of the encapsulated area, as taught by 

Regarding claim 18, Jennel, as modified by Daigle, as further modified by Lykowski, discloses the invention as recited in claim 17.
	Lykowski, as modified by Daigle, as further modified by Lykowski, does not explicitly disclose said encapsulated area is provided with a gas flow wherein the gas flow is configured to provide elevated negative pressure in the encapsulated area that is lower than the pressure outside the encapsulated area to prevent said migration of the substances on the first side of the prepared packaging material outside of the encapsulated area.
	However, Arimura teaches said encapsulated area (Area between head unit 21 and conveyor 2/suction fan 17, fig. 2) is provided with a gas flow, wherein the gas flow is configured to provide elevated negative pressure in the encapsulated area that is lower than the pressure outside the encapsulated area to prevent said migration of the substances on the first side of the prepared packaging material outside of the encapsulated area (Col. 3, ll. 31 – 35 describes sheet suction fan 17 generates negative pressure at the belt holes of conveyor 2 so that sheets P are held on the transfer belt 11.  Thus, the printing unit 3 prevents the migration of the packaging material and likewise the substances (i.e., ink) attached to the top surface of the packaging material).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the digital printing system, as disclosed by Jennel, as modified by Daigle, as further modified by Lykowski,  to prevent said migration of the substances on the first side of the prepared packaging material outside of the encapsulated area, as taught by Arimura, with the motivation to prevent movement of the packaging material during the printing process to ensure the proper printing.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jennel (WO 97/01283), in view of Daigle et al. (G.B. 2157140), hereinafter Daigle, in further view of Lykowski et al. (US 2014/0274629 A1), hereinafter Lykowski, in further view of Gentine et al. (US 6,416,798 B1), hereinafter Gentine.

Regarding claim 19, Jennel, as modified by Daigle, as further modified by Lykowski, discloses the invention as recited in claim 16.
	Jennel, as modified by Daigle, as further modified by Lykowski, does not explicitly discloses a package material buffer between the digital printing system and the packaging machine, the package material buffer configured to compensate for speed fluctuations in the packaging machine and/or synchronize a position of the prepared packaging material with the packaging machine.
	However, Gentine teaches a package material buffer (18, fig. 1) between the digital printing system (22, fig. 1) and the packaging machine (A, annotated fig. 1), the package material buffer (18) configured to compensate for speed fluctuations in the packaging 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement for packaging a liquid consumable product in a package, as disclosed by Jennel, as modified by Daigle, as further modified by Lykowski, with a package material buffer between the digital printing system and the packaging machine, the package material buffer configured to compensate for speed fluctuations in the packaging machine and/or synchronize a position of the prepared packaging material with the packaging machine, as taught by Gentine, with the motivation to accommodate variations in the speed of the package-forming section and to also serve a registration function (Col. 3, ll. 24 – 30).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jennel (WO 97/01283), in view of Daigle et al. (G.B. 2157140), hereinafter Daigle, in further view of Lykowski et al. (US 2014/0274629 A1), hereinafter Lykowski, in further view of Benedetti et al. (US 2010/0016137 A1), hereinafter Benedetti.

Regarding claim 20, Jennel, as modified by Daigle, as further modified by Lykowski, discloses the invention as recited in claim 16.
	Jennel, as modified by Diagle, as further modified by Lykowski, does not explicitly disclose the digital printing system is configured to print a marking on the first side of the prepared packaging material, wherein said marking is configured to be read by the packaging machine during operation.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the digital printing system, as disclosed by Jennel, as modified by Diagle, as further modified by Lykowski, with the digital printing system is configured to print a marking on the first side of the prepared packaging material, wherein said marking is configured to be read by the packaging machine during operation, as taught by Benedetti, with the motivation to synchronize one or more operation on the web packaging material based on the markings printed by the digital printing system ([0019]).

Response to Arguments
Applicant's amendments, filed 2 October 2020, in respect to the rejection of claims 1, 3, 6, 8 – 11, and 14 – 25 under 35 U.S.C. §112(b) have been fully considered and are persuasive. The rejection of claims 1, 3, 6, 8 – 11, and 14 – 25 under 35 U.S.C. §112(b) has been withdrawn.

Applicant's arguments, filed 2 October 2020, respect to the rejection of claims 1, 3, 6, 8 – 11, and 14 – 25 under 35 U.S.C. §103 have been fully considered are are not persuasive. Therefore, the rejection has been withdrawn.  However, upon further 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        11 February 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731